DISSENTING OPINION
McKENNA, ADM. J.,
April 12, 1977 — This case is before us on exceptions by applicants to the court’s refusal to direct the issuance of a marriage license to them.
The facts are stated in detail in the decision of the hearing judge and in a stipulation of facts by *61the parties. They will, nevertheless, be repeated briefly here.
The above parties sought a marriage license from the clerk of the orphans’ court division of this court. The application was refused. On appeal, a judge of the division affirmed the action of the clerk. The parties filed exceptions to the decision. The case was argued before the court en banc and briefs were filed. A majority of the court believes the decision of the hearing judge should be affirmed. I dissent for the reasons herein stated.
The marriage license was refused for the reason that the male applicant was adopted by the mother of the female applicant. The majority believes that the parties are, in law, brother and sister, and, for this reason may not marry.
MEW, male, was born on May 24, 1956. MLB, female, was born on August 3, 1953. There is no blood relationship between the parties nor are they related by affinity, i.e., marriage. As children, the applicants grew up separately and apart from each other.
MLB’s father died on September 9, 1970, when MLB was 17 years of age. MEW’s mother died on January 28, 1971, when he was 14 years old.
On June 19, 1971 the surviving parents of applicants were married to each other. On the same date, MLB, the female applicant, married TCC and left her mother’s household to live with her husband.
On June 23, 1972, the mother of the female applicant filed a petition to adopt the male applicant. The petition was granted and by decree of this court dated June 26, 1973, MEW became the adopted child of the mother of MLB.
On March 7, 1973, MLB filed a complaint in di*62vorce against her husband. After hearing, this court at no. . . ., .... term, 1973, entered a decree of divorce from the bonds of matrimony.
During a short period of time in 1973, MLB lived in her mother’s household. The exact extent of this visit is not revealed. The record does not show if MEW was then a resident of the same household but we presume that he was. He is now a junior in college at Penn State University.
In the same year, 1973, MLB moved from her mother’s household into her own apartment where she now resides. She is a registered nurse and is practicing that profession.
In August of 1976, at the occasion of the marriage of the older brother of MEW, the applicants began a friendly relationship which has blossomed into a desire to marry.
The majority deny the parties the right to marry on the ground that the marriage “would undermine the fabric of family life and would be the antithesis of the social aim and purposes which the adoption process is intended to serve.”
I do not believe that this would follow if a license were to be issued in the case at bar. Prior to the wedding above referred to, the parties were as strangers to each other. The fact that they lived in the same household for “a short period” in 1973 does not, in my judgment, make them “de facto” brother and sister. This is not a case where a male infant and a female infant were adopted and raised to maturity by the adopting parents in the same household. In a case of this nature, the reasoning of the majority might be applicable.
The parties are not related by blood or affinity. Therefore, there is in law no obstacle to their marriage.
*63The purpose of the adoption law is to provide a secure home and loving parents to a child not wanted, or abandoned by his natural parents. I do not believe it should be construed in such a manner as to prevent a marriage between two persons, who, I believe, are legally entitled to marry. Therefore, I dissent.
ORDER OF COURT
Now, April 12, 1977, exceptions having been filed to the decree of this court dated March 17, 1977, after argument and consideration of briefs filed, it is
Ordered and decreed that said exceptions be and they are hereby dismissed.